NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRYAN MARK JOHNSON,                             No. 18-35672

                Petitioner-Appellant,           D.C. Nos.    1:16-cv-00258-BLW
                                                             1:11-cr-00122-BLW-1
 v.

UNITED STATES OF AMERICA,                       MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Bryan Mark Johnson appeals from the district court’s judgment denying his

28 U.S.C. § 2255 motion. We have jurisdiction under 28 U.S.C. § 2253.

Reviewing de novo, see United States v. Jones, 877 F.3d 884, 886 (9th Cir. 2017),

we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Johnson contends that his convictions for federal bank robbery and armed

bank robbery, in violation of 18 U.S.C. § 2113(a) and (d), are not predicate violent

felonies under the Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B), or crimes

of violence under 18 U.S.C. § 924(c)(3). These arguments are foreclosed. See

United States v. Watson, 881 F.3d 782, 786 (9th Cir.), cert. denied, 139 S. Ct. 203

(2018) (federal bank robbery and armed bank robbery by force and violence or by

intimidation are categorically crimes of violence under the force clause of section

924(c)(3)); see also id. at 784 (because section 924(c)(3)’s force clause and section

924(e)(2)(B)’s force clause are “similarly worded,” cases interpreting one also

apply to the other). Contrary to Johnson’s contention, Watson is not “clearly

irreconcilable” with Stokeling v. United States, 139 S. Ct. 544 (2019). See Miller

v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc).

      In light of this disposition, we do not reach the government’s alternative

argument.

      AFFIRMED.




                                          2                                   18-35672